Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20has been entered.
	Claims 1, 3-12 and 17-37 are pending. Claims 22-36 are withdrawn.  

Rejoinder
Claims 1, 3-12, 17-21 and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-36, directed to the process of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, dated 2/9/16 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/9/16 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 12/3/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Claim 1. (Currently Amended) A sprayable zinc oxide composition comprising a fluoro-olefin propellant, zinc oxide particles, one or more nonionic lipophilic emulsifiers, wherein the one or more nonionic lipophilic emulsifiers comprises a non-crosslinked dimethicone polyol and a sorbitan fatty acid ester, one or more nonionic hydrophilic emulsifiers, and water, wherein the weight ratio of the one or more nonionic lipophilic emulsifiers to the one or more nonionic hydrophilic emulsifiers ranges from about 15 to about 20, and wherein the one or more nonionic lipophilic emulsifiers have a hydrophilic to lipophilic balance (HLB) value greater than 2 and n HLB value ranging from 3 to 10.

Claim 9. Please amend lines 1-2 to “The sprayable zinc oxide composition of claim 1, wherein the fluoro-olefin propellant has the following general structure:”

Claim 22. (Currently Amended) A method of forming a sprayable zinc oxide composition comprising: 
forming a base zinc oxide composition, wherein the base zinc oxide composition comprises zinc oxide particles, one or more nonionic lipophilic emulsifiers, wherein the one or more nonionic lipophilic emulsifiers comprises a non-crosslinked dimethicone polyol and a sorbitan fatty acid ester, one or more nonionic hydrophilic emulsifiers, and a carrier fluid comprising water, wherein the weight ratio of the one or more nonionic lipophilic emulsifiers to the one or more nonionic hydrophilic emulsifiers ranges from about 15 to about 20, and wherein the one or more nonionic lipophilic emulsifiers have a hydrophilic to lipophilic balance (HLB) value greater than 2 and less than 8, wherein the composition has an HLB value ranging from 3 to 10; 
introducing the base zinc oxide composition into a spray container; and 
injecting a hydrofluoro-olefin propellant into the container.

Claim 33. (Currently Amended) A method of applying a sprayable zinc oxide composition to a surface, comprising spraying the composition onto the surface to leave a coating thereon, wherein the composition comprises a fluoro-olefin propellant, zinc oxide particles, one or more one or more nonionic lipophilic emulsifiers to the one or more nonionic hydrophilic emulsifiers ranges from about 15 to about 20, and wherein the one or more nonionic lipophilic emulsifiers have a hydrophilic to lipophilic balance (HLB) value greater than 2 and less than 8, wherein the composition has an HLB value ranging from 3 to 10.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed compositions and methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Friedman (US 2005/0244342; cited in IDS).
Friedman teaches a highly tolerable, hydrating lanolin containing foamable composition for administration to the skin, body surface, body cavity or mucosal surface (e.g. abstract).  The foamable composition includes lanolin, a surface-active agent, about 0.01% to about 5% by weight of at least one polymeric additive, water, and a liquefied or compressed gas propellant at a concentration of about 3% to about 25% by weight of the total composition (e.g. abstract).  Friedman et al. teach that the composition comprises zinc oxide, and exemplify zinc oxide at 10% (e.g. paragraph 0077; Example 2; Claim 7).  Friedman teaches that the propellant may be a fluorocarbon gas (e.g. paragraph 0075).  Friedman teaches that the composition contains more than one surface active agent and the weighted average of their HLB values is between about 9 and about 14, which overlaps with the range of 3-10  (e.g. paragraph 0059).  Friedman teaches that the composition comprises a combination of at least one non-ionic surfactant having HLB of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-12 and 17-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619